Name: 93/71/EEC: Commission Decision of 22 December 1992 amending Decision 92/175/EEC concerning the list of Animo units
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  information and information processing;  EU finance;  information technology and data processing
 Date Published: 1993-02-02

 Avis juridique important|31993D007193/71/EEC: Commission Decision of 22 December 1992 amending Decision 92/175/EEC concerning the list of Animo units Official Journal L 025 , 02/02/1993 P. 0039 - 0040 Finnish special edition: Chapter 3 Volume 48 P. 0069 Swedish special edition: Chapter 3 Volume 48 P. 0069 COMMISSION DECISION of 22 December 1992 amending Decision 92/175/EEC concerning the list of Animo units(93/71/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning the veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/65/EEC (2), and in particular Article 20 (2) thereof, Whereas at the request of certain Member States it is necessary to make some corrections to the list of Animo units laid down in Commission Decision 92/175/EEC of 21 February 1992 establishing the list and identity of the units in the computerized network Animo (3); Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Commission Decision 92/175/EEC is hereby amended as follows: 1. In the Annex, under the heading 'Deutschland, local units': - the identification number '01.037.09', against the name of unit Bad Mergentheim is replaced by '01.037.08', - under the identification number '01.162.03', the name 'Gosslar' is replaced by 'Goslar', - under the identification number '01.317.06', the name 'Offenbach' is replaced by 'Stadt Offenbach am Main', - under the identification number '01.350.15', the name 'Quedlingburg' is replaced by 'Quedlinburg', - under the identification number '01.379.16', the name 'Rudolfstadt' is replaced by 'Rudolstadt', - under the identification number '01.446.06', the name 'Vogelberg-Kreis' is replaced by 'Vogelsbergskreis', - the following identification numbers and names of units are inserted: '01.529.12 Stadt Brandenburg', and '01.530.05 Hagen'. 2. In the Annex, under the heading Deutschland, Border inspection posts: - under the identification number '01.499.99', the name 'Stuben-Autobahn (Strasse)' is replaced by 'Suben-Autobahn (Strasse)', - under identification number '01.508.99', the name 'Hamburg (Hafen, Flughafen)' is replaced by 'Hamburg (Hafen)', - under identification number '01.509.99', the name 'Hamburg (Hafen, Flughafen)' is replaced by 'Hamburg (Flughafen)', - under identification number '01.524.99', the name 'Schoeneberg (Strasse)' is replaced by 'Schoenberg (Strasse)'. 3. In the Annex, under the heading 'France, border inspection posts', the following identification numbers and names of units are added: '02.001.99 Ferney Voltaire', and '02.120.99 Bastia'. 4. In the Annex, under the heading Italia, Border inspection posts: - under the identification number '03.689.99' the name 'Modena' is replaced by 'Modane', - under the identification number '03.699.99' the name 'Trento' is replaced by 'Catania'. 5. In the Annex, under the heading 'Belgique/BelgiÃ « local units', the identification number '05.012.02' and the name 'Bruxelles/Brussel' are deleted. 6. In the Annex, under the heading 'United Kingdom, Northern Ireland, border inspection posts', under the identification number '07.401.99', the name 'Warren Point' is replaced by 'Warrenpoint'. 7. In the Annex, under the heading 'Ireland, local units', under the identification number '08.001.00', the name 'Calow' is replaced by 'Carlow'. 8. In the Annex, under the heading 'Danmark, border inspection posts', the following identification number and name of unit are added: '09.023.99 Esbjerg'. 9. In the Annex, under the heading 'Ellada, border inspection posts', under the identification number '10.065.99', the name 'Gefira-Kipon' is replaced by 'Peplon'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 22 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 268, 14. 9. 1992, p. 54. (3) OJ No L 80, 25. 3. 1992, p. 1.